Ingraham, J. (dissenting):
I dissent, as it seems to me .that, upon a sale of the goods, the title to the proceeds of sale vested in James Chambers, Limited, which thereby became the debtor of the petitioner, as under the contract it was required to pay for the goods sold by it, regardless of the term of credit upon which they had been sold, or its collection of the purchase price. The James Chambers, Limited, being thus required to pay for the goods, not as guarantor, but as debtor of the petitioner, the parties must have contemplated the vesting of tlie title of the proceeds in it, and that the relation of principal and agent as between the parties to this contract should cease upon the sale and delivery of the goods.
Order affirmed, with ten dollars costs and disbursements.